DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-13 and 35-48 are rejected under 35 U.S.C. 103 as obvious over Rosenberg (US 4687746) in view of McSherry (US 20170071583), Qian (US 20070269886) and Goral (US 20200299625).
	With respect to claim 1, Rosenberg discloses an inoculating system comprising an inoculating member (Figure 1:10) having a transfer region (Figure 1:14) and a handle region (Figure 1:12).  Rosenberg teaches that viable microorganisms are disposed on the transfer region and transferred to a target (Figure 2:20) during a streaking operation.  At least column 4, lines 26-42 state that the transfer region 14 is configured to contact a single colony of cells, wherein each colony of cells contains viable microorganisms according to the size of the colony.  Furthermore, Rosenberg does not mention any need to rehydrate prior to inoculation.  Rather, Rosenberg shows that streaking onto the target immediately is performed immediately after microorganism are loaded onto the inoculating member. 
Rosenberg, however, does not expressly state that a cap is removably disposed over the transfer region.
McSherry discloses an inoculating system comprising an inoculating member having a transfer region (Figure 4a:421) and a handle region (Figure 1:111).  A cap (Figure 4a:401) may be removably disposed over the transfer region, such that the cap interacts with a cap receiving region.
Before the effective filing date of the claimed invention, it would have been obvious to include a movable cap structure in the inoculating system of Rosenberg.  Those of ordinary skill would have recognized that a cap structure would protect the transfer region from damage and contamination when the transfer region is not actively being used during a transfer operation.  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

	Rosenberg still differs from Applicant’s claimed invention because Rosenberg does not teach a coating solution comprising a stabilizing agent coated and dried on a surface.
	Qian discloses a cell culture substrate comprising a dried coating comprising sucrose.  The coating increases the stability of the cell culture product, and allows it to be stored at room temperature for extended periods of time.  This is described in at least paragraphs [0041] and [0042].
	Goral discloses a culture device comprising a carbohydrate coating.  The coating is biocompatible, supports cell growth, and includes sucrose, which functions as a stabilizing agent.  This is described in at least paragraphs [0038], [0068] and [0073].
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Rosenberg inoculation member with a coating solution comprising a stabilizing agent.  Qian and Goral each teach that sucrose-based coatings are commonly used in the cell culture art because they are biocompatible and configured to extend cell storage time.  Those of ordinary skill would have recognized that such a coating would allow cells to adhere and remain stable on the Rosenberg inoculation member before the cells are transferred to a target surface.

	With respect to claim 3, Rosenberg, McSherry, Qian and Goral disclose the combination as described above.  Rosenberg further shows in at least Fig. 1 that the transfer region 14 has a rounded peripheral surface.

	With respect to claim 5, Rosenberg, McSherry, Qian and Goral disclose the combination as described above. The Rosenberg device is configured to transfer most (“at least 50% or more) of the number of viable microorganisms loaded onto the transfer region to the target.

	With respect to claims 6-9, Rosenberg, McSherry, Qian and Goral disclose the combination as described above. The “target” is not a positively recited limitation, and therefore does not further limit the structure of the claimed system.  Regardless, it is noted that Rosenberg states that the target is a Petri dish (i.e. a microbial collection device) containing agar that may have a water content of 5% or more.

	With respect to claims 10-13, Rosenberg, McSherry, Qian and Goral disclose the combination as described above. Rosenberg further shows in at least Figs. 8, 9 and 11 that the transfer region (Figure 9:94) includes a plurality of projections (Figure 9:94a-d) that include rounded (i.e. convex) end surfaces.  Rosenberg shows examples having 4 projections that each have a diameter of 1 mm to 5 mm.  It would have been obvious to adjust the size of each projection in accordance with precision requirements when selecting specific cell colonies to transfer.  A mere change in size or shape that leads to art-recognized predictable results is generally understood to be prima facie obvious.  See MPEP 2144.04.

	With respect to claims 35-38, Rosenberg, McSherry, Qian and Goral disclose the combination as described above.  The modified Rosenberg device may be used to transfer viable microorganisms to a solid or liquid media in a dry state, wherein the microorganisms are transferred in less than 10 seconds or less.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 39, Rosenberg, McSherry, Qian and Goral disclose the combination as described above.  McSherry further teaches that at least one spacer (Figure 4a:404) is configured to allow air to flow into the cap.

	With respect to claims 40 and 41, Rosenberg, McSherry, Qian and Goral disclose the combination as described above.  The Qian and Goral stabilizing agents may include a sugar (e.g. sucrose), and the coating solutions may include an antioxidant and a surfactant.

	With respect to claims 42 and 43, Rosenberg, McSherry, Qian and Goral disclose the combination as described above.  Rosenberg teaches that the inoculating member includes an elongated rod (Figure 1:12, 16).

	With respect to claims 44 and 45, Rosenberg, McSherry, Qian and Goral disclose the combination as described above.  The Rosenberg transfer region may be scaled up or scaled down as needed.  Mere changes in shape or size that do not affect device operation, or do so in a predictable manner (i.e. larger transfer regions carry more colonies), are considered to be prima facie obvious.  See MPEP 2144.04.

	With respect to claims 46 and 47, Rosenberg, McSherry, Qian and Goral disclose the combination as described above.  Rosenberg shows transfer regions having planar surfaces and convex surfaces in Figs. 3-12.

	With respect to claim 48, Rosenberg, McSherry, Qian and Goral disclose the combination as described above.  The modified Rosenberg system is fully capable of maintaining viable microorganisms in a stable condition for at least 180 days at a temperature of 20°C or less.  The Qian and Goral stabilizing coatings are configured to maintain cell stability and prolonged storage.  Furthermore, it is well established that apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

Claims 31-34 are rejected under 35 U.S.C. 103 as obvious over Rosenberg (US 4687746) in view of McSherry (US 20170071583), Qian (US 20070269886) and Goral (US 20200299625) as applied to claim 1, and further in view of Menon (US 20180280832).
	With respect to claim 1, Rosenberg, McSherry, Qian and Goral disclose the combination as described above, however do not expressly state that the inoculating member and cap are sealed in a moisture barrier container.
	Menon discloses a sample collection device for a biological fluid.  At least paragraphs [0096] and [0103] teach that the device is positioned within a sealed moisture barrier that includes a desiccant.  
	Before the effective filing date of the claimed invention, it would have been obvious to seal the Rosenberg inoculating member inside a moisture barrier comprising a desiccant.  Menon teaches that this is often necessary when storing biological fluids for long periods of time in order to protect them from light and moisture.  As evidenced by Menon, moisture barrier containers (e.g. case, pouch, or the like) and desiccants (e.g. salts, swellable silica) are commonly used and yield predictable results.

Allowable Subject Matter
Claim 49 is allowed.
	Although many of the limitations in claim 49 are independently known in the art (see the references cited above), there does not appear to be a motivation or suggestion for how to combine each of these features to arrive at the claimed combination.

Response to Arguments
In response to Applicant’s amendments filed 16 May 2022, the previous rejections over Rosenberg have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Rosenberg with McSherry, Qian and Goral.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799